1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification, page 1, in the paragraph under the heading “CROSS REFERENCE TO RELATED APPLICATION”, line 2 thereof, after “2015,”, -- now U.S. Patent No. 10,369,728, -- has been inserted

In the claims
   Claims 6 and 7 have been cancelled




/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742